Citation Nr: 1045989	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active military service from 
July 1969 to March 1971.

The appeal comes before the Board of Veterans' Appeals (Board) 
from June 2006, April 2008 and January 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In September 2010, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.

A brief explanation of the procedural history in this case is in 
order to clarify the issues on appeal.  In 2005 the Veteran filed 
claims of service connection for PTSD and major depression.  In a 
June 2006 rating decision the RO separately adjudicated (and 
denied) those claims.  In July 2006, the Veteran filed a notice 
of disagreement (NOD), noting her disagreement with the decision 
denying service connection "for PTSD."  In May 2007, a statement 
of the case on the issue if PTSD was provided to the Veteran.  In 
June 2007, the Veteran submitted a timely substantive appeal  on 
the issue of PTSD.   In July 2007 she submitted an untimely NOD 
for major depression.  A statement of the case (SOC) was issued 
in May 2008.  The Veteran did not submit a substantive appeal on 
the major depression issue.  In The RO found (and the Board 
agrees) that the Veteran has limited her appeal to the matter of 
service connection for PTSD.  The matter of service connection 
for major depression is not before the Board; this case is 
distinguished from Clemons v. Shinseki, 23 Vet. App. 1 (2009); 
and the issues have been characterized accordingly.

In addition, in the June 2006 rating decision, the RO denied 
entitlement to service connection for pulmonary hypertension with 
mitral regurgitation, myotonia, hypertension, sleep apnea, reflux 
disease, diabetes, arthritis, perforated ear drum, hearing loss, 
tinnitus and disability secondary to exposure to ionizing 
radiation.  The Veteran was notified of that decision and filed a 
NOD concerning these matters in July 2007.  A SOC was issued in 
May 2008.  An appeal consists of a timely filed NOD in writing, 
and after a SOC has been furnished, a timely filed substantive 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  In this 
case, the claims file does not contain a completed VA Form 9 or 
timely filed substantive appeal concerning these issues.  The 
Substantive Appeal should set out specific arguments relating to 
errors of fact or law made by the agency of original jurisdiction 
in reaching the determination, or determinations, being appealed.  
See 38 C.F.R. § 20.202 (2010).  Accordingly, the Board has no 
jurisdiction to review these matters.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

Unfortunately, existing law and regulations mandate a return of 
this file to the RO/AMC for due process considerations.  

Regarding the Veteran's claim seeking service connection for 
PTSD, she is claiming that her psychiatric disability is 
secondary to personal assault in service.  Specifically, the 
Veteran maintains that her PTSD was caused by two rapes at Fort 
Huachuca, Arizona, in service between approximately January 1970 
and June 1990: the first by a stranger who drugged her drink and 
the second while on a date by someone she knew.  The Veteran's 
lay testimony alone is not enough to establish the occurrence of 
the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

The Veteran has denied reporting either rape.  She also maintains 
that she sustained bruises to her face from the second rape; 
there were allegedly witnesses to these bruises.  Service 
personnel records note that the Veteran received an Article 15 
and was demoted (E-4 to E-3) for misconduct in October 1970.  

Post-service VA treatment records note that the Veteran has been 
diagnosed with various mental health disorders, including PTSD.  
In particular, in a September 2005 treatment note, a VA 
psychiatrist opined that the Veteran had PTSD symptoms secondary 
to military sexual trauma; the diagnoses included PTSD and major 
depressive disorder.  It is unclear whether this opinion was 
rendered following a review of all pertinent records, to include 
the service treatment records and service personnel records.  The 
Court has held that medical examinations must be thorough and 
take into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The Veteran has not been provided a VA examination in conjunction 
with her claim for service connection for PTSD, and there is no 
etiology opinion of record that is adequate for adjudication 
purposes.  It is the judgment of the Board that such an 
examination, one that takes into account the Veteran's entire 
history, would facilitate its decision on this claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).

Also, while statements and correspondence from the Veteran and 
her representative demonstrates they have actual knowledge of the 
types of evidence that may be considered to substantiate a claim 
of service connection for PTSD based on personal assault under 38 
C.F.R. § 3.304(f)(4), full and complete notice of this was not 
provided in the VCAA letters of August 2005 and March 2006.  As 
the matter is being remanded anyway, the RO/AMC will have an 
opportunity to correct this deficiency.

Regarding the Veteran's claim seeking service connection for 
fibromyalgia, she essentially maintains that she currently has 
fibromyalgia that was incurred during her military service.

The Veteran's service treatment records are negative for 
complaints or findings of fibromyalgia.  Following service, VA 
treatment records show the Veteran's complaints of and treatment 
for fibromyalgia beginning in October 2006. 

The record shows that in December 1995, the Veteran was awarded 
workman's compensation for a low back injury from lifting a 
patient while working as a certified medical assistant in October 
1990.  A May 1991 VA examination report notes that the Veteran 
stated that at the time of the 1990 employment injury, she 
experienced sudden back pain and then subsequent radiation of the 
pain into the left shoulder and lower legs.  During the September 
2010 hearing, the Veteran complained of current fibromyalgia pain 
in her shoulder and knees.  No medical records regarding the 
December 1995 award of workman's compensation have been 
associated with the claims file.  Records regarding the Veteran's 
claim for workman's compensation may be pertinent to the claim 
for service connection for fibromyalgia.  Hence, on remand, the 
RO/AMC should undertake appropriate action to obtain copies of 
all medical records underlying the December 1995 award of 
workman's compensation.  See 38 C.F.R. § 3.159(c)(1).

The Veteran has submitted competent lay statements (including 
September 2010 hearing testimony) indicating that her 
fibromyalgia was present in service.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  In this regard, the Board notes that the 
Veteran is competent to report observations of pain.  The Court 
has held that credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation is 
enough to satisfy the "low threshold" requirement that a 
disability "may be associated" with service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83(2006).  Therefore, on remand, VA 
should obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  
See McLendon, supra (in disability compensation claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.).

Regarding the Veteran's claim for TDIU, the Board notes that 
further development and adjudication of the Veteran's claims for 
service connection may provide evidence in support of her claim 
for TDIU.  The Board has therefore concluded that it would be 
inappropriate at this juncture to enter a final determination on 
that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn could 
render any review of the decision on the other claim meaningless 
and a waste of appellate resources, the claims are inextricably 
intertwined.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a letter to the 
Veteran informing her of the provisions of 
38 C.F.R. § 3.304(f)(4) describing the 
evidence that may be submitted to establish 
the occurrence of  the alleged in-service 
personal and sexual assault.  Specifically, 
she should be advised of the various ways 
in which  personal and sexual assault may 
be corroborated.  Such alternative forms of  
evidence include, but are not limited to: 
behavior and/or performance changes; 
records from law enforcement authorities, 
mental health counseling centers, 
hospitals, or physicians; statements from 
family members, fellow service members, or 
clergy; deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained economic 
or social behavior changes.

2.  The RO/AMC should undertake appropriate 
action to obtain all documents pertaining 
to the Veteran's workman's compensation 
award, to include any medical records 
underlying that determination.  All 
attempts to procure these records should be 
documented in the file.  If the RO/AMC 
cannot obtain these records, a notation to 
that effect should be inserted in the file.  
The Veteran and her representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the Veteran should be 
afforded a VA PTSD/Mental Disorders 
examination.  All indicated tests and 
studies are to be performed, and a 
comprehensive pre-and post service social, 
educational and occupational history are to 
be obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the psychiatrist 
or psychologist performing the evaluation 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheets for 
Initial Evaluation for PTSD and for Mental 
Disorders.  The purpose of the examination 
and opinion is to determine whether the 
Veteran suffers from PTSD which is related 
to service.  The RO/AMC is to provide the 
examiner with a list of confirmed  
stressors.

The examiner should provide the following 
opinion:

Does the Veteran have a current diagnosis 
of PTSD related to a confirmed event in 
service?  If the Veteran is found to have 
PTSD in accordance with DSM-IV criteria, 
the examiner should specify the stressor(s) 
upon which the diagnosis is based.  If PTSD 
is not diagnosed, the examiner should 
explain why the Veteran does not meet the 
criteria for this diagnosis.  

The examiner should provide a rationale for 
all opinions expressed and conclusions 
reached.  

4.  The RO/AMC should arrange for the 
Veteran to be examined by a physician with 
the appropriate expertise to determine the 
likely etiology of any current 
fibromyalgia.  The Veteran should be 
properly notified of the examination and of 
the consequences of her failure to appear.  
Her claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All clinical 
findings should be reported in detail.

The examiner should provide an opinion, 
based upon review of the Veteran's 
pertinent medical history and with 
consideration of sound medical principles.  
In the opinion, the examiner is to indicate 
whether, upon a review of the claims 
folder, including the service treatment 
records, there is evidence of fibromyalgia 
during service, and whether it is at least 
as likely as not (a 50% or better 
probability) that current fibromyalgia is 
etiologically related to the Veteran's 
military service.  The examiner should 
explain the rationale for all opinions 
expressed.  The examiner must acknowledge 
and discuss the Veteran's lay statements 
and hearing testimony that she had 
fibromyalgia in service.  All findings and 
conclusions should be set forth in a 
legible report.  If the examiner opines 
that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claims.

6.  The RO/AMC should then re-adjudicate 
the claims.  If any remain denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


